— Order, Supreme Court, New Yprk County, entered March 12, 1979, modified to grant the motion for a protective order, on the law and in the exercise of discretion, without prejudice to an appropriately limited notice or motion for discovery, without costs, and otherwise affirmed. Even, as modified, by Special Term in respect of time covered and documents to be produced, the notice of examination remains so broad as to constitute a "fishing expedition”. This disposition is without prejudice to a notice pursuant to CPLR 3120 or by notice under CPLR 3111, calling for documents obviously connected with the legitimate subject matter of the examination (see 3A Weinstein-Korn-Miller, NY Civ Prac, par 3111.10). It would be appropriate if plaintiff is without such requisite knowledge of documents as to be able to describe them properly, to proceed initially by appropriate deposition to secure the necessary information, as described in Rios v Donovan (21 AD2d 409, 414). Concur — Birns, J. P., Sandler, Sullivan, Lane and Markewich, JJ.